BANK OF SCOTLAND CORPORATE BANKING [Missing Graphic Reference] Term Sheet This termsheet confirms the availabilityof facilitiessubject to and conditional upon the execution by the parties of loan documentration reflecting the terms and conditionsoutlined herein and otherwise acceptable to Bank of Scotland, (and Bank of Scotland reserves the right to incorporate such other terms and conditions into the loan documentation as it may consider appropriate)of which Bank of Scotland shall have no obligation to extend the facilities indicated. These terms are provided solely for the benefit of Royal Invest Europe B.V. Bankof Scotland will not accept responsibility to another party to whom these terms may be shown or who may acquire a copy of these terms. Royal Invest Europe B.V. 1 1.Borrower Royal Invest Europe B.V.('RIE') plus any subsequent company in which RIE invests / acquires, subject to the new company fully acceding to the terms of the Facility Agreement. 2.Investment purpose Funding to assist with the acquisition of a mixed property investment portfolio. Bank of Scotland will have a right of veto over all properties to be included within the portfolio 3.Properties To be identified, however, including the targeted portfolio with properties in : qWoerden; Edisonweg 9 A-E qVianen; Mijlweg 7 qUtrecht; Keulsekade 215 & 216 qLelystag; De Schans 1802 qAlkmaar; De Berenkoog 53 qHilversum;Franciscusweg 10 qBadhoevendorp; Sloterweg 22 qAssen; Schepersmaat 4 qHoofddorp; Kruisweg qHengelo; Willemstraat 47-49 qBeverwijk; Parallelweg 29 qAlkmaar, Schinkelwaard 20 qAmsterdam; Zuidermolenweg 7 qWormerveer; Productieweg 119 qRoermond; Productieweg 1 qVianen; Stuartweg 2 qAmsterdam; Nieuw-Zeelandweg 10 qAmersfoort; Nijverheidsweg Noord 72 qEmmen; Dalipassage 24, 30 end 34 qLeeuwarden; Emmakade 59 4.Financing structure The borrower can choose between a facility governed by the lower of 85% LTV/LTC or82.5% LTV/ LTC. 5.Facility amount € 100,000,000 First drawdown anticipated to be€ 50,400,000 6.Maturity 6 years from initial drawdown 7.Mode of payment Interest periods of 1, 3 or 6 months 8.Hedging Aminimum of 65% to be hedged. 9.Amortisation 1.25% in year 1 1.5% in year 2 and 3 2.0% in year 4, 5and 6 10.Margins (bps) 125 bps based on LTV/LTC of 82.5% OR 132 bps based on LTV/LTC of 85.0% 11.Fees Arrangement fee Renewal fee Redrawing fee Repayment fee q50bps on signing facility documentation q25bps on elementof facility undrawn, payable at the end of the interest period q35bps on any amount redrawn q100bps if refinanced with another lender within 36 months. 13.Securities qLegal Charge / First ranking mortgage over each property acquired qPledge over rent account qAssignment of lease receivables qCross collateral between properties and Borrower q2-year €1m cash-deposit rental guarantee from Harry Muermans for the Property in Assen q6-year personalguarantee from Harry Muermans and Frans Feijdherbe for the rental income of €818,300 per year from Carrara Projectontwikkeling B.V. in Hilversun 14.Covenants qLoan to Value; depends on financing structure either 82.5 or 85.0% qInterest Cover Ratio: 130% qDebt Service Coverage Ratio: 105% qFollowing the sale of an individual property 110% of the orginal amount financed will be repaid. For the avoidance of doubt, in the event that all the properties in the portfolio are sold, only the amount required to fully repay the outstanding indebtedness will be requested upon the sale of the final property. Amounts repaids may be redrawn. 15.Conditions precedent qSatisfaction with Know Your Customer requirements ofthe borrower and main shareholders qSatisfaction with full independent valuation report over each property conducted by an international recognised company. qSatisfaction with Technical, Legal and Environmental due diligence over each property qAll due diligence and valuation reports will be addressed to BoS qAll third party professional/advisory fees and costs will be paid by the borrower qBoS right of veto over properties to be included within the portfolio qSatisfaction with Wealth Statement from 2006 of Harry Muermans and Frans Feijdherbe qAn abort fee of 10bps (ie € 100,000) is payable if the borrower chooses an alternative funder after BoS credit approval has been granted. 2 Amsterdam, 23 November 2007 If these Terms and Conditions are acceptable, please sign and return the enclosed copy of this letter. I hereby accept, agree and confirm the above Terms and Conditions Name: /S/ D.Havenaar…………… For and on behalf of the Borrower: November 23rd2007Dated:…………… 3
